DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to objected to because of the following informalities:  Claim 13 depends on itself.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8-10, 12-14, 16, 18 and 20 are rejected under 35 U.S.C. 102(a) as being anticipated by Publication titled “Image Style Transfer Using Convolution Neural Networks” by Gatys et al. IEEE, 2016, hereinafter referred to as Gatys.

	With regard to claim 1, Gatys discloses a method comprising: 
identifying, using a plurality of first neural networks, an object in an image, wherein each of the plurality of first neural networks is trained to recognize one object of a plurality of objects (Abstract, and page 2414, bottom right paragraph, and page 2415, bottom paragraphs, and Fig. 1, Objects are recognized using neural networks optimized for object recognition); 
selecting a second neural network trained to apply an effect to images that comprise the identified object (Abstract, and page 2414, bottom right paragraph, and page 2415, bottom paragraphs and Fig. 1, Objects are recognized using neural networks optimized for object recognition.  The image is then rendered using additional neural networks to apply style transfer effect to the images); and 
generating a result image by using the second neural network to apply the effect to the image (Abstract, and page 2414, bottom right paragraph, and page 2415, bottom paragraphs, and Fig. 1, Objects are recognized using neural networks optimized for object recognition.  The image is then rendered using additional neural networks to apply style transfer effect to the images).  

With regard to claim 3, Gatys discloses the method of claim 1 wherein the second neural network is one of a plurality of second neural networks, and wherein one of the plurality of second neural networks is trained to apply the effect for each object of the plurality of objects (sections 2.2 and 2.3, The neural networks apply the style transfer).

With regard to claim 8, Gatys discloses the method of claim 1 wherein the plurality of second neural networks are trained using a discriminative neural network that evaluates data output by the plurality of second neural networks compared with target data (Sections 1 and 3.1, Gatys aims to preserve the target image content and describes the tradeoff between the style transfer and content of the image.  See also Fig. 4).

With regard to claim 9, Gatys discloses the method of claim 1 wherein effect is one of the following group: a painting style transfer, an aging style transfer, a wrinkle remover, a youth style transfer, and an aging style transfer (Figs. 3 and 4, The intent of Gatys is to transfer the style of artwork image such as the painting style of different painters as shown in Fig. 3).

  With regard to claim 10, Gatys discloses the method of claim 1 wherein the object is one of the following group: teeth, a car, and an apple (Fig. 3, Gatys shows processing a city scape which contains cars).  

With regard to claim 12, Gatys discloses the method of claim 1 wherein the second neural network is trained based on default losses for the effect and an additional loss specific to the object (See Fig. 2 and description, Both the style and content loss are calculated in the training of the neural network).  

With regard to claim 13, Gatys discloses 13. the method of claim 13 wherein the default losses comprise: a perception loss, an adversarial loss, and a high-frequency loss (Sections 1, 3 and Fig. 2, Gatys is concerned with perceptual loss of image content in relation to transferred style image.  Gatys is also concerned with loss of high-frequency information such as texture and image content such as gradients/edges.  Likewise the loss is adversarial in that the content of the image is balanced with the style transferring of the image).

With regard to claim 14, the discussion of claim 1 applies. Gatys is directed to computer vision requiring a computer.

With regard to claim 16, the discussion of claim 3 applies. 

With regard to claim 18, the discussion of claim 1 applies.  Gatys is directed to computer vision requiring a computer and a program.

With regard to claim 20, the discussion of claim 3 applies.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, 11, 15, 17 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Publication titled “Image Style Transfer Using Convolution Neural Networks” by Gatys et al. IEEE, 2016, hereinafter referred to as Gatys and USPN 2018/0240257 to Li et al.

With regard to claim 2, Gatys discloses the method of claim 1, but does not explicitly teach wherein the method is performed on a mobile device, and wherein the method further comprises: 
accessing input from a user of the mobile device to apply the effect to the image.
Li discloses a similar system to that of Gatys for using a neural network to transfer a style to an image.  Li teaches that the system uses a mobile device (paragraph [0034] and that user input is used to determine the desired style (paragraph [0005]).  The use of mobile input devices for performing image processing functions is well known in the art.  Therefore it would have been obvious to one of ordinary skill in the art before time of filing to use a mobile device and user input as is common in the art and taught by Li in combination with Gatys to enable mobile processing of images.

With regard to claim 4, Li discloses wherein the method is performed on a mobile device, and wherein the plurality of second neural networks are stored on the mobile device (paragraph [0034]).  

With regard to claim 5, Li discloses wherein the method is performed on a mobile device (paragraph [0034]).  

With regard to claim 11, Li discloses causing the result image to be published as an ephemeral message on a social network site (paragraph [0033]).  

With regard to claims 15 and 19, the discussion of claim 2 applies.

With regard to claim 17, the discussion of claims 4 applies.

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669